Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 05/31/22 regarding application 16/765,546, in which claims 4-7 were amended, claims 1-3 and 8-9 were cancelled, and new claims 10-17 were added. Claims 4-7 and 10-17 are pending and have been considered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sameer Gokhale, Reg. No. 62,618 on 07/19/22.

The application has been amended as follows:
In the claims:

In claim 14: line 2: replace “for causing” with “causes”
In claim 15: line 2: replace “for causing” with “causes”
In claim 16: line 2: replace “for causing” with “causes”
In claim 17: line 2: replace “for causing” with “causes”

Response to Arguments
The examiner agrees with Applicant that amended independent claims 4-7 no longer invoke 35 U.S.C. 112(f). 
Independent claim 9 was cancelled, so the the 35 U.S.C. 101 rejection is moot. 
Claims 1, 3, 8, and 9 were cancelled, so the the 35 U.S.C. 102(a)(1) rejections based on Ariyoshi are moot. 

Allowable Subject Matter
Claims 4-7 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art references to independent claims 4-7 and 10-17 are Ariyoshi, Takashi (JPH05119792A) and Horvitz et al. (2009/0006085). Ariyoshi discloses an urgency level estimation apparatus (urgency expressed by a continuous amount from 0 to 1, [0032]) comprising: a feature amount extracting part configured to extract a feature amount of an utterance from uttered speech (extracting the LPC cepstrum from the voice segment, [0028], for which use of a computer is inherent); and an urgency level estimating part configured to estimate an urgency level of a speaker of the uttered speech from the feature amount (urgency expressed by a continuous amount from 0 to 1, [0032]) based on a relationship between a feature amount extracted from uttered speech and an urgency level of a speaker of the uttered speech, the relationship being determined in advance (power of the voice, pitch of the voice, and utterance speed may be weighted and added together to determine urgency, [0042]), wherein the feature amount includes at least one of a feature indicating speaking speed of the uttered speech, a feature indicating voice pitch of the uttered speech, and a feature indicating a power level of the uttered speech (power of the voice, pitch of the voice, and utterance speed may be weighted and added together to determine urgency, [0042]). Horvitz discloses the relationship is provided as an urgency level estimation model learned so that a feature amount extracted from uttered speech is input and an urgency level of a speaker of the uttered speech is output (a determination of a level of urgency can be made with machine learning from multiple classes of evidence extracted from messages, [0007], such as syllabic rate, [0005]). However, a combination or modification of Ariyoshi and Horvitz would not have resulted in the limitations of claim 4, which recites “…calculate a mean and a variance value from the vocal tract feature amount as vocal tract feature amount statistical values of the uttered speech; generate a set of reading, an utterance start time and an utterance end time for each utterance section included in the uttered speech, from the uttered speech; estimate speaking speed of the uttered speech from the set of the reading, the utterance start time and the utterance end time; and estimate an urgency level of a speaker of the uttered speech from the mean, the variance value and the speaking speed using an urgency level estimation model learned so that a mean and a variance value of a vocal tract feature amount of uttered speech, and speaking speed of the uttered speech are input, and an urgency level of a speaker of the uttered speech is output”. Independent claims 5-7 recite these and additional features which are not found in the prior art of record. Therefore, claims 4-7 are considered new and non-obvious. Independent claims 10-17 recite features similar to those in claims 4-7, and are allowable for similar reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                           07/19/22